EXHIBIT 10.3

EPAM SYSTEMS, INC.
2012 LONG-TERM INCENTIVE PLAN
FORM OF CHIEF EXECUTIVE OFFICER
NON-QUALIFIED STOCK OPTION AGREEMENT
1. Grant of Option.  EPAM Systems, Inc., a Delaware corporation (the “Company”),
hereby grants to «Grantee» (“Participant”), on «Date» (the “Grant Date”), an
option (the “Option”) to purchase «Number of shares underlying option» shares of
Common Stock (the “Shares”), at an exercise price of $«Fair Market Value of
Share as of the Grant Date» per Share (the “Exercise Price”) subject to the
terms, definitions and provisions of the EPAM Systems, Inc. 2012 Long-Term
Incentive Plan (the “Plan”) adopted by the Company, which is incorporated in
this Agreement by reference, and the terms and conditions of this Agreement. 
The Option is intended to be a Non-Qualified Stock Option, and is not intended
to be an Incentive Stock Option.  Unless otherwise defined in this Agreement,
the terms used in this Agreement shall have the meanings defined in the Plan.
2. Vesting Schedule.  Subject to Section 5, this Option shall vest and become
exercisable one-fourth on each of the first, second, third and fourth
anniversaries of the Grant Date.
3. Exercise of Option.  This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in Section 2 as modified by Section
5, if applicable, as follows:
(a)
Right to Exercise.

(i) This Option may not be exercised for a fraction of a share.
(ii) In no event may this Option be exercised after the tenth anniversary of the
Grant Date (the “Expiration Date”).
(b)
Method of Exercise.

(i) The Participant (or his or her representative, devisee or heir, as
applicable) may exercise any portion of the Option that has become exercisable
as to all or any of the Shares then available for purchase by delivering to the
Company written notice specifying the number of whole Shares to be purchased,
together with payment in full of the Payment Amount (as defined in Section 4);
provided that (x) any required regulatory filings, including, without
limitation, any filings that may be required pursuant to the Hart-Scott-Rodino
Act in connection with the exercise of any vested and exercisable portion of the
Option have been timely filed and any required waiting period under the
Hart-Scott-Rodino Act has expired or been terminated or (y) the exercise of the
vested and exercisable portion of the Option does not require any such
regulatory filings.
(iii) The Company is not obligated, and will have no liability for failure, to
issue or deliver any Shares upon exercise of the Option unless such issuance or
delivery would comply with the applicable laws, with such compliance determined
by the Company in consultation with its legal counsel. Assuming such compliance,
for income tax purposes such Shares shall be considered transferred to the
Participant on the date on which the Option is exercised with respect to such
Shares.
(iii) If any vested and exercisable portion of the Option is unexercised as of
the Expiration Date, the Shares underlying such portion of the Option less the
number of Shares having an aggregate Fair Market Value as of the Expiration Date
equal to the Payment Amount  shall be delivered to the Participant as soon as
practicable after the Expiration Date; provided that (x) any required regulatory
filings, including, without limitation, any filings that may be required
pursuant to the Hart-Scott-Rodino Act in connection with the exercise of any
vested and exercisable portion of the Option have been timely filed and any
required waiting period under the Hart-Scott-Rodino Act has expired or been
terminated or (y) the exercise of the vested and exercisable portion of the
Option does not require any such regulatory filings; and provided further that
the Option shall not be so exercised if the Exercise Price equals or exceeds the
Fair Market Value of a Share on the Expiration Date.
4.  Method of Payment.  Payment of the aggregate Exercise Price and any required
tax withholding (the “Payment Amount”) shall be by any of the following, or a
combination of the following, at the election of the Participant:
(a) cash or check;
(b) cancellation of indebtedness;
(c) if permitted by the Committee, in its sole discretion, pursuant to such
procedures as the Committee may require, by the Participant’s (x) transferring
to the Company, effective as of the exercise date, a number of vested Shares
owned and designated by the Participant having an aggregate Fair Market Value as
of the exercise date equal to the Payment Amount, (y) electing to have the
Company retain a portion of the Shares purchased upon exercise of the Option
having an aggregate Fair Market Value as of the exercise date equal to the
Payment Amount
(d) if the Common Stock is listed on an exchange or market, and if the Company
is at such time permitting broker-assisted cashless exercises, delivery of a
properly executed exercise notice together with irrevocable instructions to a
broker participating in such cashless brokered exercise program to deliver
promptly to the Company the amount required to pay the exercise price (and
applicable withholding taxes) and in any event in accordance with applicable
law;
(e) by any other method as may be approved by the Committee.
5. Termination of Service.  Following the Participant’s Termination of Service,
Participant (or his or her representative, devisee or heir, as applicable) may
exercise the Option only as set forth in this Section 5.
(a) Death or Disability.  In the event of the Participant’s Termination of
Service at any time due to the Participant’s death or Disability, any unvested
portion of the Option shall be forfeited as of the date of such termination
without any payment to the Participant, and any vested portion of the Option
shall remain exercisable until the earlier of (x) one year following such
termination and (y) the Expiration Date, unless the Committee in its sole
discretion determines that the Option should be exercisable to some greater
extent or remain exercisable for some longer period (ending in no event later
than the Expiration Date).
(b) For Cause.  In the event of the Participant’s Termination of Service for
Cause (as defined below), the entire unexercised portion of the Option, whether
vested or unvested, shall be forfeited as of the date of such termination
without any payment to the Participant.
“Cause” means the Company’s good faith determination of the Participant’s:
(i) willful material breach, or habitual neglect of, the Participant’s duties or
obligations in connection with the Participant’s employment or service;
(ii) having engaged in willful misconduct, gross negligence or a breach of
fiduciary duty, or his or her willful material breach of his or her duties to
the Company or under his or her Employment Agreement, if applicable, or of any
of the Company policies;
(iii) having been convicted of, or having entered a plea bargain or settlement
admitting guilt for, (x) a felony or (y) any other criminal offense involving
moral turpitude, fraud or, in the course of the performance of the Participant’s
service to the Company, material dishonesty;
(iv) unlawful use or possession of illegal drugs on the Company’s premises or
while  performing the Participant’s duties and responsibilities to the Company;
or
(v) the commission of an act of fraud, embezzlement or material
misappropriation, in each case, against the Company or any Affiliate;
provided that, in the case of clauses (i) and (ii) above, the Company shall
provide the Participant with written notice specifying the circumstances alleged
to constitute Cause, and, if possible, the Participant shall have 30 days
following receipt of such notice to cure such circumstances.
(c) Termination in Connection with a Change of Control.  In the event of the
Participant’s Termination of Service by the Company or any Affiliate without
Cause or by the Participant for Good Reason (as defined below), in each case, on
or within two years after a Change of Control, any unvested portion of the
Option shall fully vest as of the date of such termination, and the Option shall
remain exercisable until the earlier of (x) 90 days following such termination
and (y) the Expiration Date.
Good Reason” means “Good Reason” as defined in the Participant’s Employment
Agreement, if any, or if not so defined, the occurrence of any of the following
events, in each case without the Participant’s consent:
(i) a reduction in the Participant’s base compensation and cash incentive
opportunity, other than any such reduction that applies generally to similarly
situated employees or executives of the Company;
(ii) relocation of the geographic location of the Participant’s principal place
of employment or service by more than 50 miles from the Participant’s principal
place of employment or service; or
(iii) a material reduction in the Participant’s title, duties, responsibilities
or authority;
provided that, in each case, (A) the Participant shall provide the Company with
written notice specifying the circumstances alleged to constitute Good Reason
within 90 days following the first occurrence of such circumstances, (B) if
possible, the Company shall have 30 days following receipt of such notice to
cure such circumstances, and (C) if the Company has not cured such circumstances
within such 30-day period, the Participant shall terminate his or her employment
or service not later than 60 days after the end of such 30-day period.
(d) For Any Other Reason.  In the event of the Participant’s Termination of
Service at any time under circumstances not described in Sections 5(a), 5(b) or
5(c), any unvested portion of the Option shall be forfeited as of the date of
such termination without any payment to the Participant, and any vested portion
of the Option shall remain exercisable until the earlier of (x) 90 days
following such termination and (y) the Expiration Date, unless the Committee in
its sole discretion determines that the Option should be exercisable to some
greater extent or remain exercisable for some longer period (ending in no event
later than the Expiration Date).
6. Non-Transferability of Option.  This Option may not be transferred in any
manner otherwise than (i) by will or by the laws of descent or distribution or
(ii) pursuant to an award transfer program adopted by the Company and in
accordance with such procedures as the Committee (in its discretion) may specify
with respect to the administration and operation of such program.  This Option
may be exercised during the lifetime of the Participant only by him or her or a
valid transferee (which shall include specifically any financial institution, or
other entity approved by the Company). The terms of this Option shall be binding
upon the executors, administrators, heirs, successors and assigns of the
Participant and in order to effect a valid transfer, the transferee (which shall
include specifically any financial institution, or other entity approved by the
Company) shall execute an agreement reflecting such terms and conditions that
the Committee deems necessary to facilitate such transfer.
7. Miscellaneous Provisions.


(a)                        Notices.  All notices, requests and other
communications under this Agreement shall be in writing and shall be delivered
in person (by courier or otherwise), mailed by certified or registered mail,
return receipt requested, or sent by facsimile transmission, as follows:
 
if to the Company, to:
 
EPAM Systems, Inc.
41 University Drive
Newtown, Pennsylvania 18940
Attention: General Counsel
Facsimile: 267-759-8989
 
if to the Participant, to the address that the Participant most recently
provided to the Company, or to such other address or facsimile number as such
party may hereafter specify for the purpose by notice to the other parties
hereto.
(b)            Effect of Agreement.  The Participant acknowledges receipt of a
copy of the Plan and represents that he or she is familiar with the terms and
provisions thereof (and has had an opportunity to consult counsel regarding the
Option terms), and hereby accepts this Option and agrees to be bound by its
contractual terms as set forth herein and in the Plan.  The Participant
acknowledges and agrees that the grant of this Option constitutes additional
consideration to the Participant for the Participant’s continued and future
compliance with any restrictive covenants in favor of the Company by which the
Participant is otherwise bound.  The Participant hereby agrees to accept as
binding, conclusive and final all decisions and interpretations of the Committee
regarding any questions relating to the Option. In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of
this Agreement, the Plan terms and provisions shall prevail.  The Agreement,
including the Plan, constitutes the entire agreement between the Participant and
the Company on the subject matter hereof and supersedes all proposals, written
or oral, and all other communications between the parties relating to such
subject matter.
(c)            Amendment; Waiver.  No amendment or modification of any provision
of this Agreement shall be effective unless signed in writing by or on behalf of
the Company and the Participant, except that the Company may amend or modify
this Agreement without the Participant’s consent in accordance with the
provisions of the Plan or as otherwise set forth in this Agreement.  No waiver
of any breach or condition of this Agreement shall be deemed to be a waiver of
any other or subsequent breach or condition whether of like or different
nature.  Any amendment or modification of or to any provision of this Agreement,
or any waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.
(d)            Successors and Assigns; No Third Party Beneficiaries.  This
Agreement shall inure to the benefit of and be binding upon the Company and the
Participant and their respective heirs, successors, legal representatives and
permitted assigns.  Nothing in this Agreement, expressed or implied, is intended
to confer on any Person other than the Company and the Participant, and their
respective heirs, successors, legal representatives and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.
(e)            Severability.  If any provision of this Agreement shall be
declared by any court or arbitrator of competent jurisdiction to be invalid,
illegal or incapable of being enforced in whole or in part, the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable.
(f)            Dispute Resolution.  If any dispute arising out of or relating to
this Agreement or the Plan, or the breach thereof, cannot be settled through
negotiation, the parties agree first to try in good faith to settle such dispute
by mediation.  If the parties fail to settle such dispute within 30 days after
the commencement of such mediation, such dispute shall be settled by arbitration
conducted in the state of Pennsylvania and judgment on the arbitral award
rendered may be entered in any court having jurisdiction thereof.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
 
 
 
EPAM SYSTEMS, INC.
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
Participant






